Title: [December 1760]
From: Adams, John
To: 



      1760. Decr. 1st. Monday.
      
      
       I am beginning a Week and a month, and I arose by the Dawning of the Day. And by sun rise had made my fire and read a number of Pages in Bolinbroke. Tuesday and Wednesday passed, without reading any Law.
      
      
       
        
   
   There are no further entries in D/JA/4, JA’s record of studies, until 27 Jan. 1761.


       
      
      

      1760. Decr. 2d.
      
      
       Spent the Evening at Coll. Q.’s with Captn. Freeman. About the middle of the Evening Dr. Lincoln and his Lady came in. The Dr. gave us an ample Confirmation of our Opinion of his Brutality and Rusticity. He treated his Wife, as no drunken Cobler, or Clothier would have done, before Company. Her father never gave such Looks and Answers to one of his slaves in my Hearing. And he contradicted he Squibd, shrugged, scouled, laughd at the Coll. in such a Manner as the Coll. would have called Boorish, ungentlemanly, unpolite, ridiculous, in any other Man. More of the Clown, is not in the World. A hoggish, ill bred, uncivil, haughty, Coxcomb, as ever I saw. His Wit is forced and affected, his Manners to his father, Wife, and to Company are brutally rustic, he is ostentatious of his Talent at Disputation, forever giving an History, like my Uncle Hottentot, of some Wrangle he has had with this and that Divine. Affects to be thought an Heretic. Disputes against the Eternity of Hell, torments &c. His treatment of his Wife amazed me. Miss Q. asked the Dr. a Question. Miss Lincoln seeing the Dr. engaged with me, gave her Mother an Answer, which however was not satisfactory. Miss Q. repeats it. “Dr. you did not hear my Question.”—“Yes I did, replies the Dr., and the Answer to it, my Wife is so pert, she must put in her Oar, or she must blabb, before I could speak.” And then shrugged And affected a laugh, to cow her as he used to, the freshmen and sophymores at Colledge. —She sunk into silence and shame and Grief, as I thought.—After supper, she says “Oh my dear, do let my father see that Letter we read on the road.” Bela answers, like the great Mogul, like Nero or Caligula, “he shant.”—Why, Dr., do let me have it! do!—He turns his face about as stern as the Devil, sour as Vinegar. “I wont.”—Why sir says she, what makes you answer me so sternly, shant and wont?—Because I wont, says he. Then the poor Girl, between shame and Grief and Resentment and Contempt, at last, strives to turn it off with a Laugh.—“I wish I had it. Ide shew it, I know.”—Bela really acts the Part of the Tamer of the Shrew in Shakespear. Thus a kind Look, an obliging Air, a civil Answer, is a boon that she cant obtain from her Husband. Farmers, Tradesmen, Soldiers, Sailors, People of no fortune, Figure, Education, are really more civil, obliging, kind, to their Wives than he is.—She always is under Restraint before me. She never dares shew her endearing Airs, nor any fondness for him.
      
      
       
        
   
   First entry in D/JA/6, an assemblage of loose sheets in which JA made entries at rather irregular intervals until 3 March 1761. About half of these entries, including the present one, were not printed by CFA in his edition of the Diary, and those he did print are frequently incomplete.


       
       
        
   
   This allusion is not now explainable.


       
       
        
   
   The nomenclature in this passage is somewhat puzzling. “Miss Q.” can only mean “Mistress Quincy,” the wife of Col. Josiah Quincy, since she is immediately identified as the “Mother” (actually stepmother) of “Miss” (i.e. Mistress) Lincoln, that is to say of Hannah (Quincy) Lincoln. From this it is evident that Elizabeth (Waldron) Quincy, the Colonel’s 2d wife, was living in Dec. 1760, though the date of her death is usually given as 1759. (Quincy married a third time, but not until 1762.)


       
      
      

      Decr. 6th. 1760.
      
      
       Talked with Zab about Newton, Bacon, Lock, Martin, Chambers, Rowning, Desaguliers, S’Gravesende &c. I told him I had a low Opinion of the Compilers, Abridgers, and Abstract makers. We had better draw science from its fountain in original Authors. These Writers, the Hirelings of the Booksellers, only vend us the Discoveries of other Philosophers, in another form, and under another Title, in order to get Bread to eat and Raiment to put on.—Zab says, that Martin has made several Discoveries—has invented new Machines, improved and perfected old ones, nay has even detected Errors in Newton. E.g. Newton always thought, the Moon was surrounded by an Atmosphere, but Martin proved it is not; because the Starrs, that appear all round it above, below and on each side of it, are not diminished in their Lustre, as they would appear, if the Rays passed from them thro an Atmosphere.
       Then we transited to Dr. Simpson Simson, Euclid &c. and he asked me to demonstrate, that the 3 Angles of a Triangle are equal to 2 Right. I undertook it. Draw a right Line, A.B. Erect the Perpendicular, C.D. Draw the Hypothenuse D.A. Parallel to A.D. draw the Line C.E.
       
       Now I say that the 3 Angles ACD., CDA., and DAC are equal to two right Angles. For it is easy to see that DCA., is a right Angle, and that BCE, which is equal to CAD added to ECD, which is equal to CDA, make another right Angle. But how do I know that BCE is equal to CAD? Let the Triangle ECB, be moved along, to the left hand and by the Hypothesis CE will fall upon AD and CB Upon AC, and of Consequence the 2 Angles are equal. How then do I know that the Angle ECD is equal to ADC? See the Demonstration in Euclid.
       
       
       Then we attempted to demonstrate the 47th of the 1st Book. That the Square of the Hypothenuse is equal to the Squares of both the Legs.
       I am astonished at my own Ignorance in the french tongue. I find I can neither express my own Thoughts, in it, nor understand others, who express theirs readily in it. I can neither give nor receive Thoughts, by that Instrument.
      
      

      1760. Decr. 8.
      
      
       
        Began Machiavells  Machiavell
        
       
      
      
       
        
   
   The illegible word begins with “D” but is not “Discourses.” JA’s lining out is careless; it is possible that he intended to leave “Began Machiavell” as the entry for this day.


       
      
      

      Decr. 14th. 1760.
      
      
       Hunt v. White. Complaint to Coll. Quincy—of a scandalous Lye, made and published to Hunts Damage.
       We appear before your Honour to complain of a very slanderous, and malicious Lye, made and published to our Damage. We complain of a Violation of the Law of this Province against Lying and Libelling. The Law runs thus.—If any Person &c. shall wittingly and willingly make or publish any Lye or Libel tending to the Defamation or Damage &c., make or Spread any false News or Reports &c., and being convicted before one or more Justices, he shall be fined &c. and find sureties.—The Legislature, knowing the quickness and Violence of human Passions saw the Tendency of the Publication of Lyes and false stories, concerning any Person, to raise his Resentment, and provoke him to break the Peace. They knew what a Provocation it was, to recur to Clubbs and fists and swords, the Remedies of Mohocks and Catabaws and to the utter Disturbance of the Peace of society. To prevent therefore the Mischifs and Distraction that might ensue from such Provocations and Resentment they enacted this Law—that Men injured in such a manner might instantly have recourse to a Majestrate and have the Lyar punished for his Malice, and bound to the Behaviour. Now We complain of the Publication of such a Lye—and if we can shew that the Defendant has published such a Lye, i.e. any tending to our Defamation or Damage, that he has spread a false Report, with Intent to abuse us and deceive others, we shall expect your Honours will convict of a breach of this Law, fine him, as this Law directs, and bind him to his good Behaviour. In order to this, I beg leave to lay open as concisely as I can, the previous Facts, which gave Occasion to use the force of the Province Law to this Lye, this false story.
       Mr. Hunt, it seems sometime after last Thanksgiving Day, made his application to Mr. Justice Dyer, for a Warrant to search for stolen goods. The Justice administered an oath to him and he swore that on the Night after last Thanksgiving Day, his House was broken and 17£ of Money stolen from his Chest. A Warrant of search was granted and dilligent search was made, but the Money not found. This opportunity it seems, Captn. White took to raise and spread a Lye.—I must be excused, for using these Expressions. The Law has pointed them out to me, and they are the properest that can be found.—A Lye, that has a Tendency, totally and irretrievably to ruin Mr. Hunts Character, to destroy all Confidence in his Probity, to expose him to an infamous Punishment, and to make him avoided as a Pest to Society.
       He seems to have made it his Business to ramble about, and publish his Tale to every Man he saw almost both in Weighmouth and Braintree. To one man He says Hunt never lost any Money. To another He stole his Money himself. To a third he enters into a pretended Proof of his story and says—Hunt said in Boston, on Thanksgiving Day Night, which was before his Money was stolen as he swore to Justice Dyer, had told People the story to which he afterwards swore. To another he is more Particular, and says Mr. Ballard of Boston told me, the morning after Thanksgiving, that Hunt told him of the Breach of his House and the Loss of his money the Night before.—Now this we say is the Lye. We never told Mr. Ballard so and Mr. Ballard never told him so. And we say it has a tendency to our Defamation and Damage. If these stories should be believed, every Man will believe us guilty not only of a fraudulent, lying Disposition, but of Perjury. And if the world should believe us guilty of Perjury we are undone, for ever. We shall be dispised. We shall be detested. No man will have the least Confidence in us. We must become Vagabonds upon Earth. I pray the Witnesses may be sworn to prove what we say.
       The Crime that is implicitly charged upon the Complainant, is Perjury. What is Perjury? Is it not the worst of Crimes? Is it not, a open deliberate Defyance of Heaven and Earth? Is it not a Challenge of divine Vengence, and a Contemt of all the Infamy and Misery of three of the most severe of civil Punishments? Is it not a Crime that carries with it the last Degree of Reproach? It does not indeed strip a Man of the Protection of Society? We cannot, lawfully, hunt down and kill a Perjured Person. But does it not strip us of all the Priviledges of society? Does it not disable us to testify, as Witness on all occasions? Does it not prevent all the World from believing and trusting us?
       The Foundation of this Law, is the Tendency of such scandalous stories to the Disturbance of the Peace. The Legislature knew the quickness and Violence of Mens Resentment.
      
      

      1760. Decr. 16th. Tuesday.
      
      
       Attended the Tryal all day, between Hunt and White before Coll. Quincy, at James Bracketts.
       What will be the Consequence of this Tryal? to me, to Hunt, and to White? White has been punished, for his licentious Tittle tatle, but Hunt has gained neither Recompence nor Credit. Benja. Thayer is enraged and Prat and Pitty Pettee were enraged at me for abusing them, by asking them their Thoughts. Ben. Thayer continues so, for aught I know, or care. I fear this unsuccessful Prosecution connected with that of Lovel and Reed, will occasion squibbs, and injure my Reputation in Weighmouth. However in both I am well assured I had good Cause of Action. Lovel and Reed had good Right, tho the Justice was, I dont know what, enough to give his Judgment against them. And stories have been propagated, zealously, industriously propagated by White, with Design I believe to convince Mankind that Hunt had been guilty, or at least from a vain trifling Inclination to shew his Penetration at Hunts Expence; altho the Circumstances of suspicion against Hunt have taken such hold of Mens Minds, that no Conviction of White would have retrieved Hunts Character at all.
       It would have been much better, never to have stirred, in this Affair. The more He stirs the worse he stinks.—A Prosecution commenced with so much Temper, pursued with so much Resolution, then supported by so little Evidence and terminated by Agreement, tho in his favour, yet with so small Advantage, will give occasion for Weighmouth Tongues to wanton in obloquy, and to their sides to riot in Laughter.
       Virtues, Ambition, Generosity, indulged to excess degenerate in Extravagance which plunges headlong into Villany and folly.
      
      

      1760 Decr. 18th. Thurdsday.
      
      
       Yesterday spent in Weymouth, in settling the Disputes between old Thos. White and young Isaac French. White has the Remainders of his habitual Trickish lying, cheating Disposition, strongly working to this Day—an infinity of jesuitical Distinctions, and mental Reservations.
       
       He told me he never lost a Cause at Court in his Life—which James White and Mr. Whitmarsh say is a down right Lye.
       He owned to me that his Character had been that of a Knave and a Villain: and says every Man of Wit and sense will be called a Villain.—My Principle has been, to deal upon Honour with all men, so long as they deal upon Honour with me, but as soon as they begin to trick me, I think I ought to trick them.
       Thus every Knave thinks others, as knavish or more knavish than himself.
       What an Intrenchment, is this against the Attacks of his Conscience, is this, “the Knavery of my Neighbours, is superiour to mine.”
       An old withered, decripit Person, 87 years of Age with a Head full of all the Wiles, and Guile and Artifice of the Infernal serpent, is really a Phenomenon melancholly sight. Ambition of appearing sprightly, cunning, smart, capable of outwitting younger Men. In short I never saw that Guile and subtilty in any Man of that Age. Father Niles has a little of that same serpentine Guile. I never felt the meaning of the Words, Stratagem, Guile, Subtilty, Cunning, Wiles &c. that Milton applies to the Devil in his Plan to effect the Ruin of our first Parents so forcibly, as since I knew that old Man, and his grandson Isaac, who seems to have the same subtilty, and a worse Temper, under a total secresy, and dissembled Intention. He has a smiling face, and a flattering Tongue with a total Concealment of his Designs, tho a devilish malignant, fiery temper appears in his Eyes. He’s a Cassius, like Ben. Thayer. Sees thro the Characters of Men, much further, and clearer, than ordinary, never laughs, now and then smiles, or half smiles. Father White, with all his subtilty and Guile, may be easily over reached by Men like him self. He is too open, too ostentatious of his Cunning, and therefore is generally, out witted, and worsted.
       Yesterdays Transaction was intended as the final Determination of all Disputes and Concerns between Mr. White and Mr. French—that White should deliver up, or burn all Bonds, Notes, Leases, Indentures, Covenants and Obligations whatever, and that French on his Part should deliver up, or burn, all Indentures, Leases, obligations &c., in his Hands. But as the Indentures and Leases were not destroyed, and some Notes in father Whites Hands not delivered up, I fear, from French’s outrageous, and barefaced Declaration, as soon as affairs were over, “that he had got it settled exactly as he would have it,” and that “the Receipt did not cut off his Indentures, which would not be in force till his Grandfathers Decease and that he would sue the re­maining Notes, out of his Grandfathers Hands” &c., that more Difficulties will yet arise between them. I fear too that my burning of the Arbitration Bonds, and Awards, was a mistaken step, for they might have remained, as Evidence. However, French declared to me, that he would surrender all his Writings, if his Grandfather would surrender his; afterwards in the Evening, at . But he told me he did not see the Importance of those Indentures.
       Five strange Characters I have had Concerns with very lately.—Josiah White, Saml. Hunt, old Thomas White, and Isaac French. Two Fools, and two Knaves—Besides Daniel Nightingale, a Lunatick.
       French’s Joy, like that of the Devil, when he had compleated the Temptation and fall of Man, was extravagant, but he broke out into too violent a Passion. He broke his own seal of secresy and betrayed his villanous Designs to me. On my Resenting his declared Intention, he grew sensible of his Error, and attempted by soothing to retrieve it. “He was sorry he had broke out so.”—“The treatment he had suffered made him in a Passion.”—“I raised your Temper too prodigiously.”
       There is every Year, some new and astonishing scene of Vice, laid open to the Consideration of the Public. Parson Potters Affair, with Mrs. Winchester, and other Women, is hardly forgotten. A Minister, famous for Learning, oratory, orthodoxy, Piety and Gravity, discovered to have the most debauched and polluted of Minds, to have pursued a series of wanton Intrigues, with one Woman and another, to have got his Maid with Child and all that.—Lately Deacon Savils Affair has become public. An old Man 77 Years of Age, a Deacon, whose chief Ambition has always been Prayer, and religious Conversation, and sacerdotal Company, discovered to have been the most salacious, rampant, Stallion, in the Universe—rambling all the Town over, lodging with this and that Boy and Attempting at least the Crime of Buggery. Thus Adultery, Buggery, Perjury, are—
      
      
       
        
   
   Thus in MS (except for closing quotation mark, which has been editorially supplied). Doubtless JA intended to strike out the first “is this.”


       
       
        
   
   This name is uncertain. Apparently “Creens,” perhaps intended for “Greens.”


       
       
        
   
   Nathaniel Potter, College of New Jersey 1753, and honorary A.M., Harvard 1758, was minister at Brookline from 1755 until dismissed in June 1759. Little is said of him in the local histories of Brookline, but the Plymouth church, which seriously considered calling him, heard in July 1759 “some melancholy things opened with Respect to Mr. Potters moral Charecter.” This was just in time to save “this poor Church ... from Ruine.” In 1765 Potter took up with another adventurer, Maj. Robert Rogers, accompanied him to England, and probably had an important hand in Rogers’ several literary productions published at that time. With the promise of a good salary as secretary, Potter went with Rogers to Fort Michilimackinac, but quarreled with him in 1767, and died in the Eng­lish Channel later that year while bringing his charges against Rogers to the British government. (Weis, Colonial Clergy of N. E.Frederick Lewis Weis, comp., The Colonial Clergy and the Colonial Churches of New England, Lancaster, Mass., 1936.; Plymouth Church Records, 1620–1859, N.Y., 1920–1923, 1:317–318; sources cited in note to entry of 27 Dec. 1765, below, q.v.)


       
      
      

      1760. Decr. 18.
      
      
       Justice Dyer says there is more Occasion for Justices than for Lawyers. Lawyers live upon the sins of the People. If all Men were just, and honest, and pious, and Religious &c. there would be no need of Lawyers. But Justices are necessary to keep men just and honest and pious, and religious.—Oh sagacity!
       But, it may be said with equal Truth, that all Magistrates, and all civil officers, and all civil Government, is founded and maintained by the sins of the People. All armies would be needless if Men were universally virtuous. Most manufacturers and Tradesmen would be needless. Nay, some of the natural Passions and sentiments of human Minds, would be needless upon that supposition. Resentment, e.g. which has for its object, Wrong and Injury. No man upon that supposition would ever give another, a just Provocation. And no just Resentment could take Place without a just Provocation. Thus, our natural Resentments are founded on the sins of the People, as much as the Profession of the Law, or that of Arms, or that of Divinity. In short Vice and folly are so interwoven in all human Affairs that they could not possibly be wholly separated from them without tearing and rending the whole system of human Nature, and state. Nothing would remain as it is.
      
      

      1760. Decr. 18th i.e. 19th Fryday.
      
      
       
        Sir
       
       I am an old Man seventy odd, and as I had my Education, so I have passed my whole Life in the Country, &c.
      
      
       
        
   
   This is the third entry the diarist dated 18 Dec., but since 19 Dec. 1760 fell on a Friday, an editorial correction seems justified. JA went on with the present canceled draft in an entry conjecturally assigned to Jan. 1761 (p. 190–192, below).


       
      
      

      1760. Decr. 22nd. Monday.
      
      
       This day and Tomorrow are the last. I have but one Blank left that I can use.
      
      

      1760. Decr. 27th. Saturday.
      
      
       Governor Bernards Speech to the two Houses, at the opening of the present sessions, has several Inaccuracies in it. “The glorious Con­clusion of the North American War.”—The N. American War is not yet concluded, it continues, obstinate and bloody, with the Cherokees, and will be renewed probably, against the french in Louisiana. However with Regard to this Province, whose Legislature, the Governor was congratulating, it may not very improperly be called a Conclusion.
       “The fair Prospect of the security of your Country being settled, upon the most sure and lasting foundations.”—Is not this sentence filled with Tautology? The security, being secured upon secure foundations? Emendation—“and the fair Prospect that now Presents itself, of Tranquility, established on lasting foundations.”—But it is not Tranquility nor safety, nor Preservation, nor Peace, nor Happiness: but it is security. Then it is not established, fixed, placed: but it is settled: and then it is not stable, permanent: but sure: Here are certainly Words used, mearly for sound.
       “This great Contest” &c. Q.—what does he mean, the War, or the Conclusion of the War? If the latter, Conquest should have been his Word: if the former, what follows is not true vizt. we may date the firm Establishment of die british Empire in N. America.—From our late successes and Acquisitions, we may date that Establishment, but not from our Misfortunes and Losses which made no Unmemorable Part of this great Contest.
       “We form these Pleasing assurances, not only from the more striking Instances of the superiority of its Power, but also from the less obvious observation of the Improvement of its Policy.”—Its Power, i.e. the british Empires Power. Instances i.e. Particulars in which it has appeared. Obvious observation, has a good Meaning, but an inelegant, inartificial sound. A Defect of Elegance, Variety, Harmony, at least.
       “The improving a Country is a more pleasing Task than the defending it:”—Improving and Defending Participles, used as substantives with the Article the before them, will never be used by a grammarian much less by a Rhetorician. I never could bear such Expressions, in others, and never could use them, myself, unless in Case of absolute Necessity, where there is no substantive to express the same Idea.
       “As I have consulted your Convenience in deferring calling you together untill this, the most Leisure time of your whole Year, &c.”— “In deferring calling,” would never have been used together, by a discerning Ear. He might have said “in deferring this session, untill,” &c.—Your whole Year! Why yours, any more than mine or others? Answer. It is not the most Leisure time of every mans whole Year. It is the most busy time of some Mens year.
       
       Deacon Palmers Observation upon this speech, that “he talks like a weak honest Man,” is childish. Tis superficial: Tis Prejudice: Tis a silly thoughtless Repetition of what he has heard others say.
       For, tho there are no Marks of Knavery, in it: there are marks of good sense I think. Grammatical and Rhetorical Inaccuracies are by no means Proofs of Weakness, or Ignorance. They may be found in Bacon, Lock, Newton, &c.
      
      
       
        
   
   This speech by Governor Francis Bernard was delivered to the General Court at the opening of its adjourned session, 17 Dec.; see text in Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1760–1761, p. 100–101.


       
      
     